DETAILED ACTION
Response to Amendment
This office action regarding application 16/730,486 filed December 30, 2019, is in response to the applicants arguments and amendments filed April 6, 2022. Claims 1-14 and 17-20 have been amended. Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to the claims and specification have overcome some of the objections and rejections previously set forth in the Final Office Action mailed January 27, 2022. Applicants amendments to claims 1, 19, and 20 have been deemed sufficient to overcome the previous 35 USC 103 rejection through the inclusion of “a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time”, as supported by the specification in at least paragraphs [0094-0096], therefore the rejections are withdrawn. However, as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims, a new art rejection has been included below. Applicants arguments filed April 6, 2022 have been fully considered but they are not fully persuasive for the reasons seen below.  

Applicant’s arguments with respect to claim(s) 1, 3-4, 7-12, 16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the arguments are addressing the Hakki and Dewey references but the new rejection uses the You reference. 

On page 10 the applicant argues “As previously mentioned, Examiner Fees indicated that You is relevant to the foregoing features of claim 1. Applicant respectfully submits that You fails to disclose or suggest "wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle", as recited in claim 1. Hakki, Dewey, and Patnaik similarly fail to disclose or suggest these features of claim 1. Therefore, claim 1 is patentable over any combination of Hakki, Dewey, Patnaik, and You.”, the examiner respectfully disagrees. While the examiner acknowledges that Hakki does not explicitly teach this feature, this feature is taught by Dewey. Dewey teaches wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle (Paragraph [0012], “The dynamic image that is displayed is dependent upon stored data regarding the vehicle (e.g. vehicle weight, size, braking ability, acceleration ability, etc.) and current conditions (e.g. speed of the index vehicle, speed of the following vehicle, brake wear, tire wear, tire pressure, speed, road conditions, darkness, time-of-day, etc.).”, here the image that is displayed is dependent on current road conditions which is an environment around the vehicle). This feature is additionally taught by You, You teaches wherein wherein the one or more visual attributes of the visual alert comprise a brightness (Column 14, lines 8-24, " If weather conditions such as rain, fog, or sun, make the signal 304, 305, 306 difficult to see, the source vehicle 101 in some embodiments can use both the front-right 205 and back-right 207 illumination devices or modules to project a vivid signal 304, 305, 306. ", here Patnaik is teaching that if a signal is determined to be difficult to see due to environmental conditions it can use multiple projector to produce a brighter/more vivid signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakki (US-20190100198) in view of Dewey (US-10762786) and further in view of You (US-10134280).

Regarding claim 1, Hakki teaches a system comprising (Paragraph [0012], "The system alerts drivers of following vehicles that they are tailgating the index vehicle")
an output device of a first vehicle, wherein the output device faces an exterior area that is outside of the first vehicle (Paragraph [0052], "In FIG. 1, a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60", here the system is showing a first vehicle with is equipped with an output device/projector that is facing an area exterior to the vehicle)
a memory storing instructions which, when executed by one or more processors of the first vehicle, cause the one or more processors to (Paragraph [0071], "In this example, a processor 70 executes or runs programs in a random-access memory 75. The programs are generally stored within a persistent memory 74 and loaded into the random-access memory 75 when needed.")
identify a risk to a second vehicle that is located within the exterior area that is outside of the first vehicle, the risk being identified based on one or more measurements from one or more sensors of the first vehicle (Paragraph [0012], "The system alerts drivers of following vehicles that they are tailgating the index vehicle", here the risk to the second vehicle is the tailgating condition) (Paragraph [0027], "The sensor system deployed inside, on, and outside on the body of the vehicle includes a plurality of sensors, such as radar, lasers, ultrasound devices, infrared devices, Doppler sensors, etc. The sensors provide data to a processor indicating, for example, the vehicle speed, deceleration rate, wind speed, time to impact, distance to an obstacle, etc.", here the system is using the equipped sensors to determine distances to objects around vehicle which are used to determine a tailgating condition) (Figure 7, this figure shows the index vehicle and a plurality of vehicles in the exterior area)  
generate a visual alert based on the risk; and output, by the first vehicle, the visual alert using the output device that faces the exterior area outside of the first vehicle such that the visual alert is directed toward the second vehicle that is located within the exterior area outside of the first vehicle (Paragraph [0029, 0054 & 0056], "A rear safety zone is calculated … an image is projected behind the index vehicle.", here the alert is in the form of a safety zone that is projected onto the ground behind the first vehicle in view of the trailing vehicle) (Paragraph [0052], "In FIG. 1, a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60", here the system is showing a first vehicle with is equipped with an output device/projector that is facing an area exterior to the vehicle)
and wherein the hazard comprises at least one of an object or road condition that is separate from the first vehicle and the second vehicle (Paragraph [0028], "The image projection system is operative to project an image behind the index vehicle. One or more sensors are interfaced to the index vehicle for obtaining sensor data related to a speed of the vehicle, road conditions (e.g. wet, dry, snow-covered, ice-covered), weather (e.g. rain, snow, fog, sleet)").
However Hakki does not explicitly teach wherein wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle. 
Dewey teaches a system for alerting vehicle drivers to hazards posed by other vehicles including the visual alert identifying a hazard (Column 2, lines 24-26, “determine that the second vehicle poses a driving hazard to the first vehicle based upon the analysis”)
wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle (Paragraph [0012], “The dynamic image that is displayed is dependent upon stored data regarding the vehicle (e.g. vehicle weight, size, braking ability, acceleration ability, etc.) and current conditions (e.g. speed of the index vehicle, speed of the following vehicle, brake wear, tire wear, tire pressure, speed, road conditions, darkness, time-of-day, etc.).”, here the image that is displayed is dependent on current road conditions which is an environment around the vehicle). 
Hakki and Dewey are analogous art as they are both generally related to systems for identifying hazards and communicating alerts to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle of Dewey in the system for inter-vehicle communication of Hakki in order to improve the safety of the roadway by alerting a driver to an impaired driver/hazard on the roadway and facilitate taking preventative measures by including the location of the hazard/impaired driver (Dewey, Column 1, lines 50-55, “Therefore, there exists a need for vehicle collision alert system that may alert a driver to impaired drivers and/or impaired vehicles in the drivers vicinity to facilitate taking preventative measures to avoid vehicle collisions”). 
However the combination of Hakki and Dewey does not explicitly teach a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time. 
You teaches systems and methods that utilize various technologies to inform other drivers of nearby vehicles of information which may allow for safer driving including
a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time (Column 21, lines 55-65, “FIG. 11 shows an example situation where the source vehicle 101 is turning at a T-intersection. The source vehicle is at a T-intersection with the intent to make a left turn into the lane 1107 from the lane 1105. However, due to the blind spot 1108 created by object 1102, for example, a parked car on the road 1106 and/or object 1103, in this case, for example, a grove or bushes, the source vehicle 101 may not see the target vehicle 1101 intending to continue onto the lane 1106 after the intersection.”, here the system is identifying a hazard that a second vehicle is estimated as not being able to see due to the blind spot created by an object, that second vehicle is predicted to intersect at a future time) (Figures 9A and 9B show a similar situation). 
Hakki, Dewey, and You are analogous art as they are all related to systems for displaying information to drivers in response to detecting specific conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time of You in the system for inter-vehicle communication of Hakki in order to improve the safety of the system by providing information to other nearby road users so that safe operation of all vehicles can occur (You, Column 3, lines 47-50, “The systems and methods here relate generally to safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur.”).


Regarding claim 3, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 1, Hakki further teaches
wherein the output device includes a projector (Paragraph [0052], "In FIG. 1, a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60")
wherein outputting the visual alert using the output device includes projecting the visual alert onto a surface using the projector (Paragraph [0048], ”The term “dynamic imaging” is defined as imaging of a vehicle that is projected on or above the ground (such as a road) in front, behind or beside the vehicle”, here a projection is interpreted by the examiner as being visual).

Regarding claim 5, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 1, Hakki further teaches 
wherein the one or more conditions of the environment comprise an amount of ambient light in the environment (Paragraph [0028], “One or more sensors are interfaced to the index vehicle for obtaining sensor data related to a speed of the vehicle, road conditions (e.g. wet, dry, snow-covered, ice-covered), weather (e.g. rain, snow, fog, sleet), ambient lighting conditions (e.g. daylight, darkness, nighttime road lighting)”). 
However the combination does not explicitly teach wherein the one or more visual attributes of the visual alert comprise a brightness. 
You teaches wherein wherein the one or more visual attributes of the visual alert comprise a brightness (Column 14, lines 8-24, " If weather conditions such as rain, fog, or sun, make the signal 304, 305, 306 difficult to see, the source vehicle 101 in some embodiments can use both the front-right 205 and back-right 207 illumination devices or modules to project a vivid signal 304, 305, 306. ", here Patnaik is teaching that if a signal is determined to be difficult to see due to environmental conditions it can use multiple projector to produce a brighter/more vivid signal).
Hakki, Dewey, and You are analogous art as they are all generally related to warning and alert systems for communicating information to other drivers or vehicles on the roadway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the one or more visual attributes of the visual alert comprise a brightness of You in the system for inter-vehicle communication of Hakki in order to improve the safety of the system by providing information to other nearby road users so that safe operation of all vehicles can occur (You, Column 3, lines 47-50, “The systems and methods here relate generally to safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur.”).

Regarding claim 6, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 1, Hakki further teaches
wherein the one or more measurements from the one or more sensors comprise an ambient light (Paragraph [0028], “One or more sensors are interfaced to the index vehicle for obtaining sensor data related to a speed of the vehicle, road conditions (e.g. wet, dry, snow-covered, ice-covered), weather (e.g. rain, snow, fog, sleet), ambient lighting conditions (e.g. daylight, darkness, nighttime road lighting)”).
However the combination does not explicitly teach wherein the instructions, when executed by the one or more processors, cause the one or more processors to: adjust the brightness of the visual alert based on the ambient light measurement. 
You teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: adjust the brightness of the visual alert based on the ambient light measurement (Column 14, lines 8-24, " If weather conditions such as rain, fog, or sun, make the signal 304, 305, 306 difficult to see, the source vehicle 101 in some embodiments can use both the front-right 205 and back-right 207 illumination devices or modules to project a vivid signal 304, 305, 306. ", here Patnaik is teaching that if a signal is determined to be difficult to see due to environmental conditions it can use multiple projector to produce a brighter/more vivid signal which is adjusting the brightness from a first brightness to a second brightness).
Hakki, Dewey, and You are analogous art as they are all generally related to warning and alert systems for communicating information to other drivers or vehicles on the roadway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the instructions, when executed by the one or more processors, cause the one or more processors to: adjust the brightness of the visual alert based on the ambient light measurement of You in the system for inter-vehicle communication of Hakki in order to improve the safety of the system by providing information to other nearby road users so that safe operation of all vehicles can occur (You, Column 3, lines 47-50, “The systems and methods here relate generally to safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur.”).

Regarding claim 7, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 1, Hakki further teaches
wherein the instructions, when executed by the one or more processors, cause the one or more processors to identify a distance between the first vehicle and the second vehicle based on the one or more measurements from the one or more sensors (Paragraph [0059], "The radar system 44, sonar system 46, and/or the camera(s) 92 are also used to determine a distance between the vehicle and other vehicles/objects.")
wherein identifying the risk to the second vehicle includes identifying that the distance is below a safe threshold distance (Paragraph [0061], "In this example, once the inter-vehicle distance is greater than the danger zone, the projectors 60 or the hologram projectors 62 are deactivated.”, here the system is establishing a threshold in the form of a danger zone which activates the projectors) (Paragraph [0054], "In FIG. 2, the rear safety zone 200 includes two differently colored/shaded areas, a warning area 200A and a danger area 200B. For example, the warning area 200A is projected in yellow and a danger area 200B is projected in red.", here the system is identifying a set of distances with thresholds which it is projecting for the following vehicle)

    PNG
    media_image1.png
    755
    428
    media_image1.png
    Greyscale


Regarding claim 8, the combination of Hakki, Dewey, and You teaches the system as discussed above in claims 1 and 7, Hakki further teaches 
including wherein the visual alert identifies an action that the first vehicle plans to perform and that differs from a current operation of the first vehicle (Paragraph [0062], “Referring to FIG. 7 … a projection 250 on the surface behind the index vehicle 5 that warns a driver of an approaching vehicle 5A as to where the index vehicle 5 will be traveling.”¸ here the system is using a projection/visual alert in order to project/identify that the vehicle is going to reverse out of a parking space which differs from the current operation which is being parked). 

Regarding claim 9, the combination of Hakki, Dewey, and You teaches the system as discussed above in claims 1 and 7, Hakki further teaches
wherein the visual alert identifies that the distance is below the safe threshold distance (Paragraph [0054], "In FIG. 2, the rear safety zone 200 includes two differently colored/shaded areas, a warning area 200A and a danger area 200B. For example, the warning area 200A is projected in yellow and a danger area 200B is projected in red.", here the system is identifying a set of distances with thresholds which it is projecting for the following vehicle) (Examiners Note: As can be seen in Figure 2 above the alert that the host vehicle is providing to other vehicles is in the form of a projection onto the roadway that identifies two different thresholds a warning area and a danger area).

Regarding claim 10, the combination of Hakki, Dewey, and You teaches the system as discussed above in claims 1 and 7, Hakki further teaches
wherein the instructions, when executed by the one or more processors, cause the one or more processors to determine a speed of the first vehicle; determine a speed of the second vehicle based on the one or more measurements from the one or more sensors; and determine the safe threshold distance based on the speed of the first vehicle and the speed of the second vehicle (Paragraph [0012], "The dynamic image that is displayed is dependent upon … and current conditions (e.g. speed of the index vehicle, speed of the following vehicle", here the dynamic image which indicates the safe threshold distance that is being projected by the system as can be seen above in Figure 2 is being determined by the speed of the index vehicle and the speed of the following vehicle).

Regarding claim 11, the combination of Hakki, Dewey, and You teaches the system as discussed above in claims 1 and 7, Hakki further teaches 
wherein the instructions, when executed by the one or more processors, cause the one or more processors to determine an environmental condition of the environment in which the first vehicle and second vehicle are located; and determine the safe threshold distance based on the environmental condition (Paragraph [0012], "The dynamic image that is displayed is dependent upon … road conditions, darkness, time-of-day, etc.).", here the dynamic image which indicates the safe threshold distance that is being projected by the system as can be seen above in Figure 2 is being determined by road conditions which include ice, rain, and snow, in addition to other environmental conditions such as light levels and time of day). 

Regarding claim 12, the combination of Hakki, Dewey, and You teaches the system as discussed above in claims 1 and 7, Hakki further teaches
wherein the instructions, when executed by the one or more processors, cause the one or more processors to determine a vehicle type of the second vehicle based on one or more images captured by a camera (Paragraph [0031], "In another embodiment, the index vehicle is equipped with cameras and sensors that determine the type and specs of the trailing vehicle, such as whether it is a truck, a bus or a minivan to estimate the safe deceleration distance based on published data.")
wherein the one or more measurements from the one or more sensors include the one or more images and the one or more sensors include the camera ((Paragraph [0031], "In another embodiment, the index vehicle is equipped with cameras and sensors”)
and determine the safe threshold distance based on the vehicle type of the second vehicle (Paragraph [0031], "the index vehicle is equipped with cameras and sensors that determine the type and specs of the trailing vehicle, such as whether it is a truck, a bus or a minivan to estimate the safe deceleration distance based on published data.", here the safe deceleration distance is shown in the form of the dynamic image which indicates the safe threshold distance that is being projected by the system as can be seen above in Figure 2 is being determined by cameras and sensors that are used by the system to determine a type of vehicle) (Paragraph [0052], “A size of the front safety zone 210 and the rear safety zone 200 is determined by a processor 70 (see FIG. 9) analyzing stored data (e.g. vehicle weights, vehicle dimensions, vehicle stopping distance on dry pavement, tire age . . . ) and data from one or more sensors such as a camera”).

Regarding claim 13, the combination of Hakki, Dewey, and You teaches the system as discussed above in claims 1, however the combination does not explicitly teach wherein the one or more sensors include a light detection and ranging (LIDAR) sensor and wherein the one or more sensor measurements include range measurements measured by the LIDAR sensor. 
You teaches wherein the one or more sensors include a light detection and ranging (LIDAR) sensor (Column 23, lines 36-46, "The system also includes peripherals 1224 which could include any number of peripheral features that may be controlled by the computer 1200 including but not limited to various sensors 1228 as described here, antennae 1226 for communication or emitting radiation according to the descriptions here, radar 1284 which may also utilize an antenna or array of antennae, laser light emitting systems 1230, camera 1286 which may form part of a LIDAR system as described here, speakers 1280, other light systems 1282 such as light emitting diodes (LED) or halogen light systems, and any other device described herein.")
and wherein the one or more measurements from the one or more sensors include range measurements measured by the LIDAR sensor (Column 7, lines 12-16, "In some embodiments, the source vehicle 101 may have one or more sensors, which may provide information to the source vehicle 101 computer 110, such as: the distance of an object from the current environment to the source vehicle 101", here the system is using a sensor system including a LIDAR sensor which detects objects and their characteristics such as a distance/range). 
Hakki, Dewey, and You are analogous art as they are all generally related to warning and alert systems for communicating information to other drivers or vehicles on the roadway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the one or more sensors include a light detection and ranging (LIDAR) sensor and wherein the one or more sensor measurements include range measurements measured by the LIDAR sensor of You in the system for inter-vehicle communication of Hakki in order to improve the safety of the system by providing information to other nearby road users so that safe operation of all vehicles can occur (You, Column 3, lines 47-50, “The systems and methods here relate generally to safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur.”).

Regarding claim 14, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 1, Hakki further teaches
wherein the instructions, when executed by the one or more processors, cause the one or more processors to identify, based on the one more measurements from the one or more sensors, the hazard located in a thoroughfare in the environment where the first vehicle and second vehicle are also located (Paragraph [0064], "a roadway condition sensor 48 (e.g. for sensing the type of roadway and/or road conditions such as wet, dry, snow-covered, ice-covered", Paragraph [0099] of the specification of the instant application states “The sensors 225 of the first vehicle 205 may detect a road condition based hazard” which defines a hazard as a road condition, Hakki teaches a road condition sensor which is capable of identifying hazardous road conditions such as ice). 
However Hakki does not explicitly teach wherein identifying the risk to the second vehicle includes identifying that an estimated path of the second vehicle intersects with a location of the hazard wherein the alert warns the second vehicle about the hazard. 
You teaches wherein identifying the risk to the second vehicle includes determining that the estimated path of the second vehicle will intersect with a location of the hazard at the future time (Column 21, lines 55-65, “FIG. 11 shows an example situation where the source vehicle 101 is turning at a T-intersection. The source vehicle is at a T-intersection with the intent to make a left turn into the lane 1107 from the lane 1105. However, due to the blind spot 1108 created by object 1102, for example, a parked car on the road 1106 and/or object 1103, in this case, for example, a grove or bushes, the source vehicle 101 may not see the target vehicle 1101 intending to continue onto the lane 1106 after the intersection.”, here the system is identifying a hazard that a second vehicle is estimated as not being able to see due to the blind spot created by an object, that second vehicle is predicted to intersect at a future time) (Figures 9A and 9B show a similar situation). 
Hakki, Dewey, and You are analogous art as they are all generally related to warning and alert systems for communicating information to other drivers or vehicles on the roadway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein identifying the risk to the second vehicle includes identifying that an estimated path of the second vehicle intersects with a location of the hazard wherein the alert warns the second vehicle about the hazard of You in the system for inter-vehicle communication of Hakki in order to improve the safety of the system by providing information to other nearby road users so that safe operation of all vehicles can occur (You, Column 3, lines 47-50, “The systems and methods here relate generally to safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur.”).

Regarding claim 15, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 14, however Hakki does not explicitly teach wherein the hazard is mobile, wherein the instructions, when executed by the one or more processors, cause the one or more processors to identify a speed of the hazard, and wherein the location of the hazard is estimated based on the speed of the hazard. 
Dewey further teaches wherein the hazard is mobile (Column 11, lines 47-49, "(i) providing a real-time alert system that warns a host driver (e.g., first driver) about impaired vehicles and/or impaired drivers of vehicles in the host driver's vicinity", here an impaired vehicle or driver in the vicinity of the host vehicle is interpreted as being mobile)
wherein execution of the instructions by the processor causes the processor to identify a speed of the hazard (Column 21, lines 44-51, "Sensors 102 may also be any device capable of detecting movements of target vehicle 204 including at least one of steering wheel angle, speed, acceleration, lane deviation, and road condition. In some embodiments, sensors 102 include a wireless communication device. In these embodiments, sensor data may be received at the wireless communication device as an alert message from target vehicle 204.")
wherein the location of the hazard is estimated based on the speed of the hazard (Column 20, lines 21-34, "For example, if IA computing device 104 detects an impairment due to target vehicle 204 speeding through a red light as host vehicle 100 makes a left turn, IA computing device 104 may recommend engaging (or cause to be engaged) an automated steering or braking system (e.g., automatic emergency braking system) of host vehicle 100 … IA computing device 104 may instruct host vehicle controller 108 to automatically steer host vehicle 100 away from an oncoming path of target vehicle 204.", here the system is identifying that a vehicle is speeding through a red light and based on this identification the system is predicting/estimating that the vehicle will collide with the host vehicle and is controlling the host vehicle to maneuver out of the predicted path/location of the hazard).
Hakki and Dewey are analogous art as they are both related to systems for identifying hazards and communicating alerts to other vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the hazard is mobile, wherein execution of the instructions by the processor causes the processor to identify a speed of the hazard, and wherein the location of the hazard is estimated based on the speed of the hazard of Dewey in the system for inter-vehicle communication of Hakki in order to improve the safety of the roadway by alerting a driver to an impaired driver/hazard on the roadway and facilitate taking preventative measures by including the location of hazard/impaired driver (Dewey, Column 1, lines 50-55, “Therefore, there exists a need for a vehicle collision alert system that may alert a driver to impaired drivers and/or impaired vehicles in the driver's vicinity to facilitate taking preventative measures to avoid vehicle collisions.”).

Regarding claim 16, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 1, Hakki further teaches 
wherein the road condition comprises at least one of a speed trap, fog, construction, traffic, or a flood (Paragraph [0028], "The image projection system is operative to project an image behind the index vehicle. One or more sensors are interfaced to the index vehicle for obtaining sensor data related to a speed of the vehicle, road conditions (e.g. wet, dry, snow-covered, ice-covered), weather (e.g. rain, snow, fog, sleet)").

Regarding claim 17, the combination of Hakki, Dewey and You teaches the system as discussed above in claim 1, however the combination does not explicitly teach wherein the output device comprises a speaker device, and wherein the visual alert further comprises an audio alert identifying at least one of the hazard or a measurement specifying a distance between the hazard and at least one of the first vehicle or the second vehicle. 
You teaches systems and methods that utilize various technologies to inform other drivers of nearby vehicles of information which may allow for safer driving wherein the output device comprises a speaker device (Column 11, lines 50-54, “The signaling system in some embodiments, in the source vehicle 101 may also include a sound device or module that may alert road users such as: pedestrians, motorcyclist, bicyclists, or any other road users.”, here the system is teaching that the signaling system can include a sound device which the examiner is interpreting as being inclusive of a speaker device)
and wherein the visual alert further comprises an audio alert identifying at least one of the hazard or a measurement specifying a distance between the hazard and at least one of the first vehicle or the second vehicle (Column 8 line 57 – Column 9 line 4, “Referring now to FIG. 3, In some embodiments, the source vehicle 101 may include one or more signaling devices or modules 122 that may provide information to the 1) drivers, passengers, or computer systems in other vehicles. 2) road users including but not limited to pedestrians, motorcyclists, bicyclists, etc., and 3) any other object in the current environment of the source vehicle 101. In addition to the current signaling technology in typical and conventional vehicles including: turning signals, brake lights, reverse brake lights, audible signals such as the horn, and in some cases, headlights, the systems and methods described here utilize various combinations of advanced signaling technology that may include illuminating devices or modules and/or sound devices or modules.”) (Column 11, lines 61-67, “The sound devices or modules may include features such as: chimes, alert sounds, and/or an automated voice. For example, in order to alert a pedestrian of a potentially hazardous situation, the computer system 110 may command the sound device or module to alert the pedestrian “Wait,” “Do Not Cross,” “Car Approaching, Do Not Cross,” etc.”, here the system is using a sound device to provide information to other road users including alerting them to hazards). 
Hakki and You are analogous art as they are both related to systems for displaying information to drivers in response to detecting specific conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the output device comprises a speaker device, and wherein the visual or audio alert comprises an audio alert identifying at least one of the measurement specifying the distance between the first vehicle and the second vehicle or the hazard on the route associated with the first vehicle of You in the system for inter-vehicle communication of Hakki in order to improve the safety of the system by providing information to other nearby road users so that safe operation of all vehicles can occur (You, Column 3, lines 47-50, “The systems and methods here relate generally to safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur.”).

Regarding claim 18, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 1, Hakki further teaches
wherein the instructions, when executed by the one or more processors, cause the one or more processors to determine a planned action that the first vehicle plans to perform (Paragraph [0062], “Referring to FIG. 7 … a projector that provides a projection 250 on the surface behind the index vehicle 5 that warns a driver of an approaching vehicle 5A as to where the index vehicle 5 will be traveling.”, here the system has determined that the vehicle is planning on reversing out of the parking space)
determining based on the one or more measurements from the one or more sensors that the estimated path of the second vehicle intersects with an estimated path of the first vehicle associated with performance of the planned action (Paragraph [0062], “Referring to FIG. 7… the telescoping assembly 63 includes one or more cameras/lenses that image the parking area. The images from the cameras are then displayed, for example, on the dashboard display (see FIG. 9) to warn the driver of the index vehicle 5 that approaching vehicle 5A is near … In some embodiments, the telescoping assembly 63 includes sensors for detecting objects in the rearward path of the index vehicle 5 and to limit extension of the telescoping assembly 63 so as not to hit such objects.”, here the system is using the camera system attached to the rear of the vehicle to determine if there is a vehicle nearby and if completing the planned action in the form of reversing will intersect with the path of the nearby vehicle)
and generate a particular visual or audio alert that warns the second vehicle about he planned action (Paragraph [0062], “Referring to FIG. 7 … a projector that provides a projection 250 on the surface behind the index vehicle 5 that warns a driver of an approaching vehicle 5A as to where the index vehicle 5 will be traveling.”, here the system has determined that the vehicle is planning on reversing out of the parking space and is generating a projections/alert of the planned action).

Regarding claim 19, Hakki teaches a method comprising obtaining one or more sensor measurements using one or more sensors associated with a first vehicle (Paragraph [0027], "The sensor system deployed inside, on, and outside on the body of the vehicle includes a plurality of sensors, such as radar, lasers, ultrasound devices, infrared devices, Doppler sensors, etc. ")
identifying a risk to a second vehicle that is located within the exterior area that is outside of the first vehicle, the risk being identified based on one or more sensor measurements (Paragraph [0012], "The system alerts drivers of following vehicles that they are tailgating the index vehicle", here the risk to the second vehicle is the tailgating condition) (Paragraph [0027& 0030], "The sensor system deployed inside, on, and outside on the body of the vehicle includes a plurality of sensors, such as radar, lasers, ultrasound devices, infrared devices, Doppler sensors, etc. The sensors provide data to a processor indicating, for example, the vehicle speed, deceleration rate, wind speed, time to impact, distance to an obstacle, etc.", here the system is using the equipped sensors to determine distances to objects around vehicle which are used to determine a tailgating condition)
generating a visual alert based on the risk and outputting the visual alert using an output device that faces the exterior area outside of the first vehicle such that the visual alert is directed toward the second vehicle that is located within the exterior area outside of the first vehicle (Paragraph [0029, 0054 & 0056], "A rear safety zone is calculated … an image is projected behind the index vehicle.") (Paragraph [0052], “In FIGS. 1-7, an index vehicle 5 is shown traveling on the roadway surface 6 … a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60, typically laser projectors.”, here the alert is in the form of a safety zone that is projected onto the ground behind the index vehicle in view of the trailing vehicle) (Paragraph [0052], "In FIG. 1, a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60", here the system is showing a first vehicle with is equipped with an output device/projector that is facing an area exterior to the vehicle)
wherein the hazard comprises at least one of an object or road condition that is separate from the first vehicle and the second vehicle (Paragraph [0028], "The image projection system is operative to project an image behind the index vehicle. One or more sensors are interfaced to the index vehicle for obtaining sensor data related to a speed of the vehicle, road conditions (e.g. wet, dry, snow-covered, ice-covered), weather (e.g. rain, snow, fog, sleet)").
However Hakki does not explicitly teach wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle. 
Dewey teaches a system for alerting vehicle drivers to hazards posed by other vehicles including the visual alert identifying a hazard (Column 2, lines 24-26, “determine that the second vehicle poses a driving hazard to the first vehicle based upon the analysis”)
wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle (Paragraph [0012], “The dynamic image that is displayed is dependent upon stored data regarding the vehicle (e.g. vehicle weight, size, braking ability, acceleration ability, etc.) and current conditions (e.g. speed of the index vehicle, speed of the following vehicle, brake wear, tire wear, tire pressure, speed, road conditions, darkness, time-of-day, etc.).”, here the image that is displayed is dependent on current road conditions which is an environment around the vehicle). 
Hakki and Dewey are analogous art as they are both generally related to systems for identifying hazards and communicating alerts to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle of Hakki in order to improve the safety of the roadway by alerting a driver to an impaired driver/hazard on the roadway and facilitate taking preventative measures by including the location of the hazard/impaired driver (Dewey, Column 1, lines 50-55, “Therefore, there exists a need for vehicle collision alert system that may alert a driver to impaired drivers and/or impaired vehicles in the drivers vicinity to facilitate taking preventative measures to avoid vehicle collisions”). 
However the combination of Hakki and Dewey does not explicitly teach a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time. 
You teaches systems and methods that utilize various technologies to inform other drivers of nearby vehicles of information which may allow for safer driving including
a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time (Column 21, lines 55-65, “FIG. 11 shows an example situation where the source vehicle 101 is turning at a T-intersection. The source vehicle is at a T-intersection with the intent to make a left turn into the lane 1107 from the lane 1105. However, due to the blind spot 1108 created by object 1102, for example, a parked car on the road 1106 and/or object 1103, in this case, for example, a grove or bushes, the source vehicle 101 may not see the target vehicle 1101 intending to continue onto the lane 1106 after the intersection.”, here the system is identifying a hazard that a second vehicle is estimated as not being able to see due to the blind spot created by an object, that second vehicle is predicted to intersect at a future time) (Figures 9A and 9B show a similar situation). 
Hakki, Dewey, and You are analogous art as they are all related to systems for displaying information to drivers in response to detecting specific conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time of You in the system for inter-vehicle communication of Hakki in order to improve the safety of the system by providing information to other nearby road users so that safe operation of all vehicles can occur (You, Column 3, lines 47-50, “The systems and methods here relate generally to safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur.”).

Regarding claim 20, Hakki teaches a non-transitory computer readable storage medium having stored thereon instructions that when exexcuted by one or more processors, cause the one or more processors to (Paragraph [0071], "In this example, a processor 70 executes or runs programs in a random-access memory 75. The programs are generally stored within a persistent memory 74 and loaded into the random-access memory 75 when needed.")
obtain one or more sensor measurements using one or more sensors of a first vehicle (Paragraph [0027], "The sensor system deployed inside, on, and outside on the body of the vehicle includes a plurality of sensors, such as radar, lasers, ultrasound devices, infrared devices, Doppler sensors, etc. ")
identify a risk to a second vehicle that is located within an exterior area that is outside of the first vehicle, the risk being identified based on the one or more sensor measurements (Paragraph [0012], "The system alerts drivers of following vehicles that they are tailgating the index vehicle", here the risk to the second vehicle is the tailgating condition) (Paragraph [0027& 0030], "The sensor system deployed inside, on, and outside on the body of the vehicle includes a plurality of sensors, such as radar, lasers, ultrasound devices, infrared devices, Doppler sensors, etc. The sensors provide data to a processor indicating, for example, the vehicle speed, deceleration rate, wind speed, time to impact, distance to an obstacle, etc.", here the system is using the equipped sensors to determine distances to objects around vehicle which are used to determine a tailgating condition)
generate a visual alert based on the risk and output the visual alert using an output device associated with the first vehicle such that the visual alert is directed toward the second vehicle that is located within the exterior area of the first vehicle, (Paragraph [0029, 0054 & 0056]], "A rear safety zone is calculated … an image is projected behind the index vehicle.") (Paragraph [0052], “In FIGS. 1-7, an index vehicle 5 is shown traveling on the roadway surface 6 … a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60, typically laser projectors.”, here the alert is in the form of a safety zone that is projected onto the ground behind the index vehicle in view of the trailing vehicle) (Paragraph [0052], "In FIG. 1, a rear safety zone 200 and a front safety zone 210 are projected by one or more projectors 60", here the system is showing a first vehicle with is equipped with an output device/projector that is facing an area exterior to the vehicle)
and wherein the hazard comprises at least one of an object or road condition that is separate from the first vehicle and the second vehicle (Paragraph [0028], "The image projection system is operative to project an image behind the index vehicle. One or more sensors are interfaced to the index vehicle for obtaining sensor data related to a speed of the vehicle, road conditions (e.g. wet, dry, snow-covered, ice-covered), weather (e.g. rain, snow, fog, sleet)").
However Hakki does not explicitly teach wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle.
Dewey teaches a system for alerting vehicle drivers to hazards posed by other vehicles including the visual alert identifying a hazard (Column 2, lines 24-26, “determine that the second vehicle poses a driving hazard to the first vehicle based upon the analysis”)
wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle (Paragraph [0012], “The dynamic image that is displayed is dependent upon stored data regarding the vehicle (e.g. vehicle weight, size, braking ability, acceleration ability, etc.) and current conditions (e.g. speed of the index vehicle, speed of the following vehicle, brake wear, tire wear, tire pressure, speed, road conditions, darkness, time-of-day, etc.).”, here the image that is displayed is dependent on current road conditions which is an environment around the vehicle). 
Hakki and Dewey are analogous art as they are both generally related to systems for identifying hazards and communicating alerts to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein one or more visual attributes of the visual alert are determined based on one or more conditions of an environment around the first vehicle of Dewey in the system for inter-vehicle communication of Hakki in order to improve the safety of the roadway by alerting a driver to an impaired driver/hazard on the roadway and facilitate taking preventative measures by including the location of the hazard/impaired driver (Dewey, Column 1, lines 50-55, “Therefore, there exists a need for vehicle collision alert system that may alert a driver to impaired drivers and/or impaired vehicles in the drivers vicinity to facilitate taking preventative measures to avoid vehicle collisions”). 
However the combination of Hakki and Dewey does not explicitly teach a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time. 
You teaches systems and methods that utilize various technologies to inform other drivers of nearby vehicles of information which may allow for safer driving including
a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time (Column 21, lines 55-65, “FIG. 11 shows an example situation where the source vehicle 101 is turning at a T-intersection. The source vehicle is at a T-intersection with the intent to make a left turn into the lane 1107 from the lane 1105. However, due to the blind spot 1108 created by object 1102, for example, a parked car on the road 1106 and/or object 1103, in this case, for example, a grove or bushes, the source vehicle 101 may not see the target vehicle 1101 intending to continue onto the lane 1106 after the intersection.”, here the system is identifying a hazard that a second vehicle is estimated as not being able to see due to the blind spot created by an object, that second vehicle is predicted to intersect at a future time) (Figures 9A and 9B show a similar situation). 
Hakki, Dewey, and You are analogous art as they are all related to systems for displaying information to drivers in response to detecting specific conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a hazard to which the second vehicle or a user of the second vehicle is estimated to lack visibility to and that is predicted to intersect an estimated path of the second vehicle at a future time of You in the system for inter-vehicle communication of Hakki in order to improve the safety of the system by providing information to other nearby road users so that safe operation of all vehicles can occur (You, Column 3, lines 47-50, “The systems and methods here relate generally to safety support of those operating vehicles and those nearby vehicles to better sense environments and inform those around a vehicle so safe practices may occur.”).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakki (US-20190100198) in view of Dewey (US-10762786) further in view of You (US-10134280) and further in view of Patnaik (US-10773643).

Regarding claim 2, the combination of Hakki, Dewey, and You teaches the system as discussed above in claim 1, however the combination does not explicitly teach wherein the output device includes a display screen and wherein outputting the visual alert using the output device includes displaying a visual alert using the display screen while the display screen is facing the second vehicle.
Patnaik teaches a system for alerting other vehicles on a roadway about a hazard in the form of a broken down vehicle 
wherein the output device includes a display screen (Column 14 line 16 - Column 15 line 3, "For instance, in one example the interior cabin lights may be turned on and electronic displays on the side of the vehicle may be illuminated")
and wherein outputting the visual alert using the output device includes displaying the visual alert using the display screen while the display screen is facing the second vehicle (Column 15 lines 32-37, "For a vehicle approaching from the rear …  blinking hazard lights and/or electronic display along the rear of the vehicle can serve as an initial warning.").
Hakki, Dewey, You and Patnaik are analogous art as they are all generally related to warning and alert systems for communicating information to other drivers or vehicles on the roadway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a display screen and wherein outputting the alert using the output device includes displaying the alert using a display screen while the display screen is facing the second vehicle of Patnaik in the system for inter-vehicle communication of Hakki, Dewey and You in order to improve the safety of the roadway by allowing an autonomous vehicle to present targeted alerts to approaching vehicles to notify them of potentially hazardous or dangerous situations (Patnaik, Column 4, lines 8-18, “Aspects of the technology enable an autonomous vehicle … to detect nearby and approaching vehicles and other objects in or near the roadway. … enables the vehicle to generate a targeted alert that can be transmitted or otherwise presented to that particular object. This gives the other object, such as a vehicle, bicyclist or pedestrian, sufficient time and information about the disabled situation to take appropriate corrective action.”).

Regarding claim 4, the combination of Hakki, Dewey, and You teaches the system as discussed above in claims 1 and 3, however the combination does not explicitly teach wherein surface comprises at least one of a portion of the first vehicle or a portion of the second vehicle.
Patnaik teaches a system for alerting other vehicles on a roadway about a hazard in the form of a broken down vehicle including
wherein surface comprises at least one of a portion of the first vehicle or a portion of the second vehicle (Column 12, lines 35-40, "A sensor assembly mounted on the vehicle itself can provide an alert, or the sensor assembly may be used to project information onto the roadway or elsewhere that is likely to be observed by the other object", here Patnaik is teaching a sensor assembly that is capable of projecting information from the first vehicle onto any surface that is likely to be observed by the other object/driver/vehicle, this is interpreted to include the first vehicle itself as any information that is projected onto the vehicle itself is likely to be observed by any other approaching vehicles especially in the example used by Patnaik where the vehicle is a large truck with a large surface area to display information).
Hakki, Dewey, You, and Patnaik are analogous art as they are all generally related to warning and alert systems for communicating information to other drivers or vehicles on the roadway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the surface is a portion of the first vehicle or a portion of the second vehicle of Patnaik in the system for inter-vehicle communication of Hakki, Dewey, and You in order to improve the safety of the roadway by allowing an autonomous vehicle to present targeted alerts to approaching vehicles to notify them of potentially hazardous or dangerous situations (Patnaik, Column 4, lines 8-18, “Aspects of the technology enable an autonomous vehicle … to detect nearby and approaching vehicles and other objects in or near the roadway. … enables the vehicle to generate a targeted alert that can be transmitted or otherwise presented to that particular object. This gives the other object, such as a vehicle, bicyclist or pedestrian, sufficient time and information about the disabled situation to take appropriate corrective action.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662